DETAILED ACTION
	This action is a first action on the merit. The claims filed on August 6, 2020 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application is a CON of US application No. 15/823,762, now US Patent No.10,753,181, filed on November 28, 2017 which claims benefit of US Provisional Application No. 62/427,262 filed on November 29, 2016.

Information Disclosure Statement
The information disclosure statement filed on November 25, 2020 has been considered by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the closest prior art, “herein Sharma, US 2016/0003020 (hereinafter Sharma)” and  “Shelley et al., US 2014/0067353 (hereinafter Shelley)”, for the following reasons:

Sharma discloses a method for fracturing a reservoir (abstract), comprising: obtaining an instantaneous shut-in pressure in a reservoir for n stages of a multistage fracturing process having a known cluster number per stage and stage spacing and calculating a net pressure at shut-in (the initial shut-in pressure value is measured at the wellhead, successive stages in a fracturing operation, the number of clusters may affect, wellbore 112 includes fracture stages at a desired distance while wellbores 114, 116,118 have fracture stages at a different distance; a number of clusters per stage is varied in various wells in the pad, fracture net pressure may be varied based on Equation 3, par [0133], [0136], [0174]-[0175], [0181 ]-[0182]);
extrapolating a stress interference using one or more type-curves for said cluster number per stage and said estimated escalation number and said estimated stress plateau parameter (simulation of the mechanical stress interference between fractures in horizontal wells is performed, simulation of the mechanical stress interference between fractures may be used to determine timing for hydraulic fracturing, further away from the fractured well the influence of individual fractures on the minimum principal stress is lost, Fig 19-20, par [0154], [0181], [0203]);
calculating a hydraulic- fracture height (geometry fracture of prescribed length, height, porosity, and width at the wellbore, using a multi-layer model, the pay zone height, and fracture height are assumed, par [0134]-[0137]).

Shelley discloses obtaining an instantaneous shut-in pressure in a reservoir for a multistage fracturing process (data gathering step 122 includes gathering or obtaining stimulation information 142, such as treatment volumes and rates, fluid types, proppant size and mass, acid volume, fracture stages, initial and final instant inputting said instantaneous shut-in pressure (ISIP), par [0032], [0036]);
inputting said instantaneous shut-in pressure data into a spreadsheet software stored in a non-transitory memory of a computer (data may come in various types of file formats, including databases, the completion information 140 is in Microsoft Excel spreadsheet format, par [0035]-[0036]);
comparing instantaneous shut-in pressure (analysis may reveal unrealistic, oversensitive relationships between inputs and outputs due to the training of the neural network to match the provided dataset, completion parameters across multiple wells are compared together using the ANOVA technique, par [0045]-[0047], [0064]); 
inputting data into a reservoir model software (data modeling is performed, which leads to model selection at step 130 and then model application at step 132, at the data modeling stage 128, neural networks are trained and tested thousands of times with the help of genetic algorithms to generate a par [0054]-[0056]);
optimizing a reservoir fracturing plan using said reservoir model software to obtain an optimized reservoir fracturing plan (the neural network can be utilized to optimize the wellbore fracturing and completion parameters 234, par [0066]-[0067]); and
implementing said optimized reservoir fracturing plan to fracture a next stage of said multistage fracturing plan or to fracture another well in said reservoir (completing the uncompleted wellbore based on the set of wellbore completion parameters identified using the best predictive model, par [0072]-[0075]); and 
producing oil from said reservoir (well production is correlated to stimulation parameters from the stimulation information in some instances, par [0037]).

Sharma and Shelley fail to suggest alone, or in combination, the claimed limitations of “comparing said ISIP data for each of said n stages with a two-parameter exponential recovery equation against type-curves to estimate hydraulic-fracture height and horizontal-stress anisotropy” as recited in claims 1 and 8 and “determining if a stress plateau is caused by overcoming an in-situ horizontal stress anisotropy by comparing said calculated stress load with said net pressure at shut-in, wherein said stress plateau is considered to be naturally occurring if the stress plateau is less than or equal to half of said net pressure at shut-in, wherein said stress plateau is considered to be caused by overcoming horizontal stress anisotropy if the stress plateau is more than the net pressure at shut-in, and wherein if said stress plateau is naturally occurring, a fracture height is calculated” as recited in claim 14.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Leem et al., WO 2016/175844 is relevant to the claims but not relied upon in a rejection.
Claims 1-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676